DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-30 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen (US Patent Application Publication 2021/0314750).
Regarding claim 1 Nguyen discloses a method of wireless communication by a first user equipment (UE), comprising:
determining a plurality of resource reservations for sidelink communications with at least one second UE (paragraphs 0047, 0048, 0075; wherein a first V2X vehicle determines sub-channels to reserve for communication with a second V2X vehicle, which constitutes sidelink communication as shown in paragraph 0036);
transmitting, to the at least one second UE, control information having an indication of the resource reservations (paragraphs 0047, 0048, 0076; wherein allocation information is provided via SCI from a first V2X vehicle to a second);
communicating with the at least one second UE during at least one of the resource reservations (paragraphs 0075-0076, 0079; wherein transmissions and retransmissions occur between V2X vehicles);
determining that a remaining set of the resource reservations is enabled to be reclaimed by one or more UEs (paragraphs 0048, 0088-0090; wherein a resource reuse factor indicates that resource can be reused for intra-platoon communication, with resource reuse being interpreted as equivalent to resource reclaim because it refers to the use of the resources for other transmissions); and
taking one or more actions based on the determination that the remaining set of the resource reservations is enabled to be reclaimed by the one or more UEs (paragraphs 0089-0092; wherein a V2X vehicle is configured or preconfigured to determine that resources can be reused outside of the V2X communication for intra-platoon communication).
Regarding claim 2 Nguyen discloses the method of claim 1, wherein determining that the remaining set of the resource reservations is enabled to be reclaimed comprises determining that the remaining set of the resource reservations is enabled to be reclaimed based on a threshold value associated with the resource reservations (paragraphs 0043, 0090; resource reuse factor associated with a value K that determines the longitudinal distance that allows resource reuse).
Regarding claim 3 Nguyen discloses the method of claim 2, wherein determining that the remaining set of the resource reservations is enabled to be reclaimed comprises determining if a total number of the resource reservations in the control information is equal to or greater than the threshold value, the remaining set of the resource reservations is enabled to be reclaimed (paragraphs 0048-0049; wherein when the distance is greater than K, the resources can be reused by the other members of the platoon).
Regarding claim 4 Nguyen discloses the method of claim 1, wherein taking one or more actions comprises: transmitting, to the at least one second UE, additional control information indicating that one or more resource reservations within the remaining set of the resource reservations are released from being reserved for communications between the first UE and the at least one second UE (paragraphs 0089-0092; wherein a V2X vehicle is configured or preconfigured to determine that resources can be reused outside of the V2X communication for intra-platooning communication).
Regarding claim 5 Nguyen discloses the method of claim 4, wherein the additional control information includes a field indicating that the one or more resource reservations within the remaining set of the resource reservations are released (paragraphs 0088-0090; wherein the reuse factor IE is used to indicate available resources for reuse).
Regarding claim 6 Nguyen discloses the method of claim 4, wherein: transmitting the additional control information comprises transmitting the additional control information within a time-domain resource associated with a resource reservation following the at least one resource reservation and within the remaining set of the resource reservations (paragraphs 0047, 0052, 0076; additional information sent in the control resource); and the additional control information indicates that a single resource reservation is reserved for communications between the first UE and the at least one second UE (paragraphs 0047, 0052, 0076; resource indication for communication between the V2X vehicles).
Regarding claim 7 Nguyen discloses the method of claim 4, wherein: the additional control information indicates a number of valid resource reservations in the additional control information (paragraphs 0042-0043, 0048; allocated resources); and the one or more resource reservations within the remaining set of the resource reservations include invalid resource reservations in the additional control information (paragraph 0039; resources not selected or assigned in the set).
Regarding claim 8 Nguyen discloses the method of claim 1, wherein: the control information indicates a number of valid resource reservations in the control information (paragraphs 0042-0043, 0048; allocated resources); and the valid resource reservations include the determined resource reservations (paragraphs 0042-0043, 0048; resources allowed for reuse).
Regarding claim 9 Nguyen discloses the method of claim 8, wherein: the control information includes a plurality of reservation fields (paragraph 0037; sub-channel reservation); each of the reservations fields is associated with a resource reservation (paragraphs 0037-0038; reservations are for channels and sub-channels); and at least one of the reservation fields has a value that indicates the resource reservation associated with the reservation field is invalid (paragraphs 0037-0039; resource assignment includes not selected resources).
Regarding claim 10 Nguyen discloses the method of claim 8, wherein: the control information includes a sequence of reservation fields (paragraph 0039; SCI with reservations); each of the reservation fields is associated with a resource reservation (paragraphs 0037-0038; reservations are for channels and sub-channels); the control information includes a field that indicates a segment of the reservations fields in the sequence is associated with the valid resource reservations (paragraphs 0042-0043, 0048; allocated resources); the field is a number indicating a length of the segment of the reservation fields in the sequence (paragraph 0119; length of the pool); and the segment of the reservation fields includes a first resource reservation in the sequence (paragraphs 0037-0038; first pool of resources).
Regarding claim 11 Nguyen discloses the method of claim 8, wherein: the control information includes a bitmap having a plurality of bits (paragraph 0076; mapping bits in SCI); each of the bits of the bitmap corresponds to a resource reservation in the control information (paragraphs 0037-0038, 0076; reservations are for channels and sub-channels); and at least one of the bits indicates the resource reservation associated with the bit is invalid (paragraphs 0037-0039; resource assignment includes not selected resources).
Regarding claim 12 Nguyen discloses the method of claim 1, wherein taking one or more actions comprises refraining from communicating with the at least one second UE during one or more resource reservations within the remaining set of the resource reservations (paragraphs 0039, 0070; wherein TX range control is used to enable and disable resource reuse).
Regarding claim 13 Nguyen discloses the method of claim 1, wherein taking one or more actions comprises communicating with another UE during one or more resource reservations within the remaining set of the resource reservations (paragraphs 0074-0076; wherein the V2X nodes communicate with each other, intra-platoon, using the additional resources not used for the other types of communications).
Regarding claim 14 Nguyen discloses a method of wireless communication by a second user equipment (UE), comprising:
receiving, from a first UE, control information having an indication of resource reservations for sidelink communications with the first UE (paragraphs 0047, 0048, 0076; wherein allocation information is provided via SCI from a first V2X vehicle to a second);
communicating with the first UE during at least one of the resource reservations (paragraphs 0075-0076, 0079; wherein transmissions and retransmissions occur between V2X vehicles);
determining that a remaining set of the resource reservations is enabled to be reclaimed by one or more UEs (paragraphs 0048, 0088-0090; wherein a resource reuse factor indicates that resource can be reused for intra-platoon communication, with resource reuse being interpreted as equivalent to resource reclaim because it refers to the use of the resources for other transmissions); and
taking one or more actions based on the determination that the remaining set of the resource reservations is enabled to be reclaimed by the one or more UEs (paragraphs 0089-0092; wherein a V2X vehicle is configured or preconfigured to determine that resources can be reused outside of the V2X communication for intra-platoon communication).
Regarding claim 15 Nguyen discloses the method of claim 14, wherein determining that the remaining set of the resource reservations is enabled to be reclaimed comprises determining that the remaining set of the resource reservations is enabled to be reclaimed based on a threshold value (paragraphs 0043, 0090; resource reuse factor associated with a value K that determines the longitudinal distance that allows resource reuse).
Regarding claim 16 Nguyen discloses the method of claim 15, wherein determining that the remaining set of the resource reservations is enabled to be reclaimed comprises determining if a number of the resource reservations in the control information is equal to or greater than the threshold value, the remaining set of the resource reservations is enabled to be reclaimed (paragraphs 0048-0049; wherein when the distance is greater than K, the resources can be reused by the other members of the platoon).
Regarding claim 17 Nguyen discloses the method of claim 14, further comprising: receiving, from the first UE, additional control information indicating that one or more resource reservations within the remaining set of the resource reservations are released from being reserved for communications with the first UE (paragraphs 0089-0092; wherein a V2X vehicle is configured or preconfigured to determine that resources can be reused outside of the V2X communication for intra-platooning communication).
Regarding claim 18 Nguyen discloses the method of claim 14, wherein the additional control information includes a field indicating that the one or more resource reservations within the remaining set of the resource reservations are released (paragraphs 0088-0090; wherein the reuse factor IE is used to indicate available resources for reuse).
Regarding claim 19 Nguyen discloses the method of claim 17, wherein: receiving the additional control information comprises receiving the additional control information within a time-domain resource associated with a resource reservation following the at least one resource reservation and within the remaining set of the resource reservations (paragraphs 0047, 0052, 0076; additional information sent in the control resource); and the additional control information indicates that a single resource reservation is reserved for communications with the first UE (paragraphs 0047, 0052, 0076; resource indication for communication between the V2X vehicles).
Regarding claim 20 Nguyen discloses the method of claim 17, wherein: the additional control information indicates a number of valid resource reservations in the additional control information (paragraphs 0042-0043, 0048; allocated resources); and the one or more resource reservations within the remaining set of the resource reservations include invalid resource reservations in the additional control information (paragraph 0039; resources not selected or assigned in the set).
Regarding claim 21 Nguyen discloses the method of claim 14, wherein: the control information indicates a number of valid resource reservations in the control information (paragraphs 0042-0043, 0048; allocated resources); and the valid resource reservations include the determined resource reservations (paragraphs 0042-0043, 0048; resources allowed for reuse).
Regarding claim 22 Nguyen discloses the method of claim 21, wherein: the control information includes a plurality of reservation fields (paragraph 0037; sub-channel reservation); each of the reservations fields is associated with a resource reservation (paragraphs 0037-0038; reservations are for channels and sub-channels); and at least one of the reservation fields has a value that indicates the resource reservation associated with the reservation field is invalid (paragraphs 0037-0039; resource assignment includes not selected resources).
Regarding claim 23 Nguyen discloses the method of claim 21, wherein: the control information includes a sequence of reservation fields (paragraph 0039; SCI with reservations); each of the reservation fields is associated with a resource reservation (paragraphs 0037-0038; reservations are for channels and sub-channels); the control information includes a field that indicates a segment of the reservations fields in the sequence is associated with the valid resource reservations (paragraphs 0042-0043, 0048; allocated resources); the field is a number indicating a length of the segment of the reservation fields in the sequence (paragraph 0119; length of the pool); and the segment of the reservation fields includes a first resource reservation in the sequence (paragraphs 0037-0038; first pool of resources).
Regarding claim 24 Nguyen discloses the method of claim 21, wherein: the control information includes a bitmap having a plurality of bits (paragraph 0076; mapping bits in SCI); each of the bits of the bitmap corresponds to a resource reservation in the control information (paragraphs 0037-0038, 0076; reservations are for channels and sub-channels); and at least one of the bits indicates the resource reservation associated with the bit is not valid (paragraphs 0037-0039; resource assignment includes not selected resources).
Regarding claim 25 Nguyen discloses the method of claim 14, wherein taking one or more actions comprises refraining from communicating with the first UE during one or more resource reservations within the remaining set of the resource reservations (paragraphs 0039, 0070; wherein TX range control is used to enable and disable resource reuse).
Regarding claim 26 Nguyen discloses the method of claim 14, wherein taking one or more actions comprises communicating with another UE during one or more resource reservations within the remaining set of the resource reservations (paragraphs 0074-0076; wherein the V2X nodes communicate with each other, intra-platoon, using the additional resources not used for the other types of communications).
Regarding claim 27 Nguyen discloses an apparatus for wireless communication (vehicles in the figures), comprising:
a memory (paragraph 0067; on board units part of vehicles); a processor coupled to the memory (paragraph 0067; on board units part of vehicles), the processor and the memory being configured to determine a plurality of resource reservations for sidelink communications with at least one user equipment (UE) (paragraphs 0047, 0048, 0075; wherein a first V2X vehicle determines sub-channels to reserve for communication with a second V2X vehicle, which constitutes sidelink communication as shown in paragraph 0036); and
a transceiver configured to: transmit (paragraph 0067; on board units part of vehicles), to the at least one UE, control information having an indication of the resource reservations (paragraphs 0047, 0048, 0076; wherein allocation information is provided via SCI from a first V2X vehicle to a second), and communicate with the at least one UE during at least one of the resource reservations (paragraphs 0075-0076, 0079; wherein transmissions and retransmissions occur between V2X vehicles);
wherein the processor and the memory are further configured to: determine that a remaining set of the resource reservations is enabled to be reclaimed by one or more UEs (paragraphs 0048, 0088-0090; wherein a resource reuse factor indicates that resource can be reused for intra-platoon communication, with resource reuse being interpreted as equivalent to resource reclaim because it refers to the use of the resources for other transmissions), and take one or more actions based on the determination that the remaining set of the resource reservations is enabled to be reclaimed by the one or more UEs (paragraphs 0089-0092; wherein a V2X vehicle is configured or preconfigured to determine that resources can be reused outside of the V2X communication for intra-platoon communication).
Regarding claim 28 Nguyen discloses the apparatus of claim 27, wherein: the control information indicates a number of valid resource reservations in the control information (paragraphs 0042-0043, 0048; allocated resources); and the valid resource reservations include the determined resource reservations (paragraphs 0042-0043, 0048; resources allowed for reuse).
Regarding claim 29 Nguyen discloses an apparatus for wireless communication, comprising:
a transceiver configured to: receive (paragraph 0067; on board units part of vehicles), from a user equipment (UE), control information having an indication of resource reservations for sidelink communications with the UE (paragraphs 0047, 0048, 0076; wherein allocation information is provided via SCI from a first V2X vehicle to a second), and communicate with the UE during at least one of the resource reservations (paragraphs 0075-0076, 0079; wherein transmissions and retransmissions occur between V2X vehicles);
a memory; and a processor coupled to the memory (paragraph 0067; on board units part of vehicles), the processor and the memory being configured to: determine that a remaining set of the resource reservations is enabled to be reclaimed by one or more UEs (paragraphs 0048, 0088-0090; wherein a resource reuse factor indicates that resource can be reused for intra-platoon communication, with resource reuse being interpreted as equivalent to resource reclaim because it refers to the use of the resources for other transmissions), and take one or more actions based on the determination that the remaining set of the resource reservations is enabled to be reclaimed by the one or more UEs (paragraphs 0089-0092; wherein a V2X vehicle is configured or preconfigured to determine that resources can be reused outside of the V2X communication for intra-platoon communication).
Regarding claim 30 Nguyen discloses the apparatus of claim 29, wherein: the control information indicates a number of valid resource reservations in the control information (paragraphs 0042-0043, 0048; allocated resources); and the valid resource reservations include the determined resource reservations (paragraphs 0042-0043, 0048; resources allowed for reuse).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2019/0357304 to Zeng et al. – a first terminal sets first information indicating a terminal type of the first terminal, and sends a signal including the first information to a second terminal, so that the second terminal identifies the terminal type of the first terminal based on the first information.
Sidelink Resource Allocation Mechanism for NR V2X in R1-1911106

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466